DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The election without traverse of Group I, claims 1-12, via the response November 10, 2021 is hereby acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0335256) in view of Rasmussen (US 2013/0081443)
	Regarding claim 1, Park discloses a beverage maker comprising: 
	a container (420) configured to accommodate beverage therein; 
	a fermentation tank (112) that accommodates the container therein; 
	a beverage dispenser (62; figure 12) configured to dispense the beverage, the beverage dispenser comprising a lever (620) configured to control dispensing of the beverage and a limit switch (630) configured to be turned on and off based on manipulation of the lever; 

	a beverage dispensing valve (109) disposed in the beverage dispensing channel (2, 61); 
	and a controller (109) which detects whether the limit switch is turned on (paragraph 0402), and opens the beverage dispensing valve (109) to dispense the beverage accommodated in the container through the beverage dispenser based on detecting that the limit switch is turned on (paragraph 0402; “If the user manipulates the beverage extraction valve 62 to be opened, the micro switch 630 may be point-contacted, and the controller 109 may open the main valve 9 in the state in which all of the steps of brewing the beverage are completed.”)
	Park does not disclose a pressure sensor configured to measure a gas pressure inside the container; and the controller configured to determine a gas pressure value corresponding to the gas pressure inside the container measured by the pressure sensor, and determine a dispensed amount of beverage based on the gas pressure value.
	Rasmussen discloses a beverage dispensing system which includes a pressure sensor configured to measure a gas pressure inside the container, and the controller configured to determine a gas pressure value corresponding to the gas pressure inside the container measured by the pressure sensor, and determine a dispensed amount of beverage based on the gas pressure value (paragraphs 0038 and 0039, “detecting the first pressure value in the inner volume and detecting the second pressure value in the inner volume, and [0039] establishing a measure of the volume of beverage dispensed from the 
	Rasmussen teaches that an advantage of this configuration is to be able to determine and display the amount of beverage remaining in the beverage tank (paragraphs 0040, 0085).
It would have been obvious to one skilled in the art to provide the device of Park with a pressure sensor and controller functionality as taught by Rasmussen for the purpose of being able to display to a user the remaining volume in the dispenser.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Park and Rasmussen as discussed above account for this subject matter in that the device is capable of operating as claimed when used for multiple dispensing occurrences (see paragraphs 0038 and 0039 of park).
	
	Regarding claim 5, Park and Rasmussen as discussed above account for this subject matter (paragraph 0040 or Rasmussen: “the remaining beverage in the beverage container may be determined”; paragraph 0051, “visual indication is given about the amount of remaining beverage.”)

Regarding claim 6, Park and Rasmussen as discussed above account for this subject matter in that the device is capable of operating as claimed when used for multiple dispensing occurrences.

	Regarding claim 7, Park and Rasmussen as discussed above account for this subject matter (paragraph 0040 or Rasmussen: “the remaining beverage in the beverage container may be determined”; paragraph 0051, “visual indication is given about the amount of remaining beverage.”)

	Regarding claim 8, Park discloses an air pump (152) configured to inject air to a space defined between the fermentation tank and the container, wherein the controller is configured to turn on the air pump based on the gas pressure value being less than a first reference pressure value (paragraph 0424, “when the measured pressure P is smaller than the first reference value, the controller 109 may control the air pump 152 to inject air 
into the fermentation tank.”)

	Regarding claim 9, Park discloses that the controller (109) is configured to turn off the air pump (152) based on the gas pressure value being greater than or equal to a second reference pressure value that is greater than the first reference pressure value (paragraph 0422).



	Regarding claim 11, Park discloses that the beverage dispenser further comprises an elevation body (610) connected to the lever (620) and configured to move upward to thereby open the beverage dispensing channel based on manipulation of the lever, the elevation body comprising a manipulation protrusion (614) that extends toward the limit switch and that is configured to contact the limit switch based on the elevation body moving upward (figure 12 and paragraph 0337).

	Regarding claim 12, Park discloses that the limit switch (630) comprises a terminal that extends to the elevation body and that is configured to contact the elevation body based on the elevation body moving upward (figure 12 and paragraph 00337).




Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0335256) in view of Rasmussen (US 2013/0081443) and further in view of Crisp (US 6,751,525).
	Regarding claim 3, Park and Rasmussen as set forth above accounts for the claimed subject matter substantially, but does not disclose that the controller calculates an average amount of beverage dispensed during a reference duration.
	Crisp teaches that it is known for a beverage dispenser to calculate the average amount of beverage dispensed during a reference duration of time (claim 19).
It would have been obvious to one skilled in the art to modify the device of Park to calculate an average daily consumption of beverage dispensed, based on the teaching of Crisp, for the purpose of allowing a user to determine how often refills will be necessary.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, Park and Rasmussen as discussed above account for this subject matter in that the device is capable of operating as claimed when used for multiple dispensing occurrences.



Other Prior Art
The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
 Williams (US 8,601,936) discloses a dispenser with a fermenting tank;
Osborne (US 2013/0048668) discloses a dispenser tap with a switch that controls a 	valve (paragraph 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799